Opinion filed May 22, 2008











 








 




Opinion filed May 22, 2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00323-CR
                                           __________
 
                                           JUAN TAGLE, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 106th District Court
 
                                                          Gaines
County, Texas
 
                                                  Trial
Court Cause No. 97-2855
 

 
                                            M
E M O R A N D U M    O P I N I O N
Juan
Tagle has filed in this court a motion to dismiss his appeal.  In his motion,
appellant states that he has agreed to dismiss this appeal as part of a plea
bargain agreement in another case.  The motion is signed by both appellant and
his attorney.
The
motion is granted, and the appeal is dismissed.
 
PER CURIAM
May 22, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.